Cite as 2014 Ark. 99

                SUPREME COURT OF ARKANSAS
                                        No.   D-14-67

STARK LIGON, AS EXECUTIVE                        Opinion Delivered FEBRUARY 27, 2014
DIRECTOR OF THE SUPREME
COURT     COMMITTEE      ON                      MOTION FOR APPOINTMENT OF
PROFESSIONAL CONDUCT                             SPECIAL JUDGE
                  PETITIONER

V.
                                                 SPECIAL JUDGE APPOINTED.
ROBERT BRENT CREWS, ARKANSAS
BAR NO. 91237
                RESPONDENT


                                       PER CURIAM

       Stark Ligon, Executive Director of the Arkansas Supreme Court Committee on

Professional Conduct, has filed a complaint for disbarment against the respondent, Robert

Brent Crews.

       Pursuant to section 13(A) of the Procedures of the Arkansas Supreme Court

Regulating Professional Conduct of Attorneys at Law, a special judge shall be appointed to

preside over the disbarment proceedings in the case herein. After hearing all evidence

relevant to the alleged misconduct, the judge shall make findings of fact, conclusions of law,

and recommendations of an appropriate sanction, and shall file them, along with a transcript

and the record of the proceedings, with the clerk of the supreme court.

       We hereby appoint the Honorable Kim M. Smith as a special judge to hear this matter

and provide the court with findings of fact, conclusions of law, and recommendations of an
                                   Cite as 2014 Ark. 99

appropriate sanction. Upon receipt of the special judge’s findings, we will render a decision

in this matter.

       It is so ordered.




                                             2